USCA4 Appeal: 22-6827      Doc: 12         Filed: 11/29/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6827


        MICHELET SAINT LOUIS,

                            Plaintiff - Appellant,

                     v.

        MS. WOODSON, Head of Record Department; DR. TUASON, Psychiatrist;
        MAJOR BATEMAN,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Raymond A. Jackson, Senior District Judge. (2:19-cv-00437-RAJ-LRL)


        Submitted: November 22, 2022                                Decided: November 29, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Michelet Saint Louis, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6827      Doc: 12          Filed: 11/29/2022     Pg: 2 of 2




        PER CURIAM:

               Michelet Saint Louis appeals the district court’s order granting Defendants’ motion

        for summary judgment and dismissing his 42 U.S.C. § 1983 complaint for failure to

        exhaust administrative remedies. On appeal, we confine our review to the issues raised in

        the informal brief. See 4th Cir. R. 34(b). Because Saint Louis’ informal brief does not

        challenge the basis for the district court’s disposition, he has forfeited appellate review of

        the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

        informal brief is an important document; under Fourth Circuit rules, our review is limited

        to issues preserved in that brief.”). Accordingly, we affirm the district court’s judgment.

        We deny Saint Louis’ motion to appoint counsel. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2